NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Fred Pevow, President & CEO (713) 336-0844 Gateway Energy Reports First Quarter 2011 Results Houston – (PR Newswire) – May 16, 2011 – Gateway Energy Corporation (OTCBB: GNRG) today announced the financial results for the first quarter ended March 31, 2011. Net loss from continuing operations was $65,139, or ($0.00) per diluted share, for the first quarter 2011 compared to a net loss of $234,393, or ($0.01) per diluted share, for the first quarter 2010. Adjusted EBITDA (1) was $131,474 for the first quarter 2011 compared to $39,031 for the first quarter 2010. Fred Pevow, President and CEO of Gateway, commented “I am pleased with the quarter. We reduced general and administrative expenses, the pipelines we acquired from Laser Midstream in the fourth quarter of 2010 performed well, and we improved the profitability of the Waxahachie pipeline. We would have generated an operating profit for the quarter had our legacy gathering systems not underperformed. We are continuing to evaluate acquisitions and new build opportunities of pipelines which serve end users of natural gas in order to achieve profitability.” First Quarter 2011 Operating
